Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final office action in response to communications received on 4/13/2021.  Claims 21, 25, 31, 35, and 38 have been amended.  Therefore, claims 21-40 are pending and addressed below.
Terminal Disclaimer
The filing of the terminal disclaimer is acknowledged.  The double patenting rejection is withdrawn.
Claim Interpretation
The disclosure does not use the word “experiment”.  However, based on [050] of the Specification and Figure 4, it seems that the “experiment” is just sending a communication to customers.  So “experiment” will be interpreted as sending a communication to customers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, “determining, by the testing laboratory device, in response to the market analysis request whether there is sufficient customer data to provide a market analysis result to the merchant device; determining in response to determining whether there is sufficient customer data, a target market segment associated with the customer data to conduct an experiment on; transmitting, by the testing laboratory device, the market analysis result to the merchant device, wherein the target market segment includes the target market segment; receiving, by the testing laboratory device, a request for the experiment based on the market analysis result; conducting the experiment in response to the request for the experiment by at least transmitting a marketing message to a client device associated with a customer based on the identifications in the request.”  The Applicant points to paragraphs 48-54 of the Specification for support for these amendments.  Based on [050] of the Specification and Figure 4, an experiment, which the Examiner will interpret as sending a communication to customers (Step 420) since the Specification does not use the word “experiment”, is only conducted if the testing laboratory device determines that there is insufficient customer data to transmit the market analysis to the merchant. If there is sufficient customer data, then the market analysis is provided to the merchant based on the sufficient customer data and no experiment is conducted.  In either case, the Specification does not explain, “receiving, by the testing laboratory device, a request for the experiment based on the market analysis result” or “conducting the experiment in response to the request for the experiment”.  The only kind of request that the test laboratory device receives from the merchant is for a market analysis.  Therefore, it appears that the Applicant does not have possession of these claim elements at the effective filing date of the invention. For purpose of examination, these claim limitations will be interpreted as the test laboratory device determines that there is insufficient customer data and receives a request for market analysis. 
Claim 31 is also rejected for the same reasons as claim 21.
Claims 22-30 and 32-40 are also rejected because of their dependencies on claims 21 or 31.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40
Claim 21 recites, “determining, by the testing laboratory device, in response to the market analysis request whether there is sufficient customer data to provide a market analysis result to the merchant device; determining in response to determining whether there is sufficient customer data, a target market segment associated with the customer data to conduct the experiment on.”  It is unclear if the step of “determining in response to determining whether there is sufficient customer data” determines that there is sufficient customer data or that there is insufficient customer data.  Since it is unclear which interpretation should be given, claim 21 is indefinite.  For purpose of interpretation, the claims will be interpreted as determining that there is insufficient customer data. 
Claim 21 recites, “transmitting, by the testing laboratory device, the market analysis result to the merchant device, wherein the target market segment includes the target market segment.”  It is unclear what the Applicant is trying to claim by the limitation “wherein the target market segment includes the target market segment”.  It is unclear how the target market segment could include the target market segment.  It is believed that the Applicant meant to recite, “where the target market segment includes the customer segment”.  Therefore, this limitation will be given that interpretation.
Claim 21 recites, “a target market segment associated with the customer data to conduct an experiment on; receiving, by the testing laboratory device, a request for the experiment based on the market analysis result; conducting the experiment in response to the request for the experiment by at least transmitting a marketing message to a client device associated with a customer based on the identifications in the request.” The word “experiment” has several meanings in the art and therefore, it is unclear what 
Claim 21 recites, “receiving, by the testing laboratory device, a market analysis request from the merchant…transmitting, by the testing laboratory device, the market analysis result to the merchant device…determining, by the testing laboratory device, analysis results responsive to the received market analysis request.”  It is unclear if “the market analysis result” transmitted to the merchant in the transmitting step is the same as “analysis results” in the determining step.  Since there is only one receiving a market analysis request from the merchant step, it seems that the “analysis results” of the determining step should be the same as “the market analysis result” of the transmitting step.  Therefore, claim 21 is indefinite. For purpose of examination, “the market analysis result” and “analysis results” will be interpreted to be the same.
Claim 31 is also rejected for the same reasons as claim 21.
Claims 22-30 and 32-40 are also rejected because of their dependencies on claims 21 or 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 21, 23, 25, 29, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (P. G. Pub. No. 2010/0106568), in view of Bailey (P. G. Pub. No. 2017/0323230), in further view of Jain (P. G. Pub. No. 2003/0195793).

Regarding claims 21 and 31, Grimes teaches
a computer-implemented method, comprising: 
a non-transitory computer readable medium storing software instructions that, when executed by one or more processors, configures the one or more processors to ([0296]):
providing, from a testing laboratory device and to a merchant device associated with a first merchant, data to display at a display of the merchant device a graphical user interface comprising (abstract, [0178] "As shown in FIG. 8, at step 801, an advertiser 213 [advertiser device] logs into the OMS [testing laboratory device] advertiser portal [graphical user interface] 900 to begin creation of a campaign. FIG. 9 illustrates an exemplary OMS advertiser portal 900 that is displayed to an advertiser during the operations of the campaign generation process 800 in accordance with aspects of the claimed invention(s)."):
a first area configured to receive a selection of a type of marketing channel and customizable message content, the customizable message content listing a product; and a second area configured to receive a second selection of a customer segment (Fig. 9 shows a first area #921 for inputting a customizable 
receiving, by the testing laboratory device, a market analysis request from the merchant device comprising identifications of the type of marketing channel, the customizable message content, and the customer segment, the identifications being based on at least the selection received by the first area and at least the second selection received by the second area ([0202] "Once an advertiser 213 is satisfied with the segment and offer as defined, the advertiser may elect to save the segment and offer via Save button 935. Once saved, the segment and offer are stored in the OMS database 305 in their respective campaign file. Further, if the advertiser wishes to publish the campaign ( or in other embodiments, individual offers), then the advertiser selects Publish Campaign button 943 [sends a market analysis request to OMS [laboratory device]. Once published, the campaign (and its associated segments and offers) are subject to the publish process, described previously in conjunction with FIG. 8." See also [0203]. [0092] explains that the OMS [testing laboratory device] analyzes the results and provide them to the advertiser.);
transmitting, by the testing laboratory device, the market analysis result to the merchant device, wherein the target market segment includes the target market segment ([0164] "Upon receiving the request, embodiments of each OPS 207 will collect and transmit aggregated campaign results data 301 to the OMS 211 for advertiser review (step 409). In one embodiment, the campaign results data is displayed 
receiving, by the testing laboratory device, a request for the experiment based on the market analysis result ([0183] "At step 825, the advertiser 213 decides whether he or she wishes to "publish" the campaign. If not, the campaign creation process 800 is ended, and the generated campaign is stored for subsequent use. If, however, the advertiser does choose to publish the campaign, then the publish process is initiated 827. Generally, the publication process is initiated once the advertiser is completely satisfied with the campaign and its associated offer(s), and is ready to deliver the offers to consumers 103.");
conducting the experiment in response to the request for the experiment by at least transmitting a marketing message to a client device associated with a customer based on the identifications in the request ([0020] "Generally, the OMS enables creation of targeted marketing campaigns including one or more targeted marketing offers for eventual delivery to consumers based on information received by advertisers [conduct the experiment in response to the request], transmission of campaign data to the OPS 's, reporting of marketing data and campaign results to advertisers after offers have been displayed to consumers,"), 
wherein the experiment is at least an implementation of a marketing strategy targeting the target market segment ([0183] "At step 825, the advertiser 213 decides whether he or she wishes to "publish" the campaign. If not, the campaign creation 
the transaction data (i) is received by the testing laboratory device from a database separate from the testing laboratory device ([0141] discusses storing financial transactions in the financial institution database and [0142] discusses transmitting that information to the OPS for storage. Since there is transfer of information from the financial institution database to the OPS database [testing laboratory device database, the financial institution database has to be separate from the laboratory device.);
receiving financial data associated with financial transactions of the customer from the database ([0141] discusses storing financial transactions in the financial 
receiving demographic information associated with the customer ([0016] "An advertiser ( e.g., hypothetical advertiser "Pizza Pub") that delivers pizzas to the homes of customers may rely on past purchases or demographic information within a community to target mailers or television advertisements to those consumers." See also [0012].);
determining, by the testing laboratory device, analysis results responsive to the received market analysis request ([0278] "Starting at step 2301, an OPS 207 monitors for incoming de-identified consumer transaction data from its respective associated financial institution. If no data is received, then the process 2300 loops to step 2301, and the OPS again monitors for incoming data (step 2303). Just as with other recurring processes discussed herein, steps 2301, 2303 are repeated either continuously or on a recurring, periodic basis." [0279] "If de-identified consumer transaction data is received, then the data is stored within the de-identified consumer transaction table 1700 within the OPS database 307 (step 2305)."), 
the determination being based on the transaction data, the cookie data, and at least one of the financial data or the demographic information ([0127] "As will be apparent, the specific and exemplary TMO 113 shown in FIG. 1 is an attempt by the advertiser (i.e., Pizza Pub) to attract consumers from one of its competitors 101 (i.e., Pizza King). Because the consumer 103 made a purchase at a Pizza King previously, the advertiser can infer that the consumer has a propensity to buy pizzas or pizza related items. Thus, according to one aspect, offers within embodiments of the TMS are 
and generating, by the testing laboratory device, a report indicating at least the determined analysis results ([0132] "Advertisers are also provided with data and reports related to the effectiveness of their offers and advertising campaigns via continually-collected and recorded offer impression and redemption data." See also [0164].).
Grimes discusses getting information on customer’s purchases and transactions and tracking redemptions and other data associated with the offers.  
Grimes does not explicitly teach
determining, by the testing laboratory device, in response to the market analysis request whether there is sufficient customer data to provide a market analysis result to the merchant device;
determining in response to determining whether there is sufficient customer data, by the testing laboratory device, a target market segment associated with the customer data to conduct an experiment on;
receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer;
determining the client device received the marketing message based on the received cookie data;
determining, by the testing laboratory device, transaction data associated with an online purchase by the customer occurring in response to the marketing message, wherein:
and the transaction data indicates (ii) indicates that the online purchase is within a pre-determined time period of the customer receiving the marketing message;
the cookie data indicates online activity that is related to the online purchase and is within the pre-determined time period of the customer receiving the marketing message;
wherein the analysis results comprise a plurality of transaction data for purchases of different customers.
However, Bailey teaches
receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer;
determining the client device received the marketing message based on the received cookie data;
determining, by the testing laboratory device, transaction data associated with an online purchase by the customer occurring in response to the marketing message ([0032] "According to various implementations, auction server 104 may receive data indicative of user actions regarding its selected advertisements. For example, auction server 104 may receive an indication from client 102 (e.g., based on a content tag of a visited webpage) or from one of content sources 108-110 that a particular advertisement was clicked after being provided to client 102. Similarly, auction 
wherein the transaction data indicates (ii) indicates that the online purchase is within a pre-determined time period of the customer receiving the marketing message; the cookie data indicates online activity that is related to the online purchase and is within the pre-determined time period of the customer receiving the marketing message ([0047] "The history data may be from any period of time or a specific period of time (e.g., the past n-number of days). In some implementations, the history data may be aggregated for multiple advertisers that use the same or similar sets of keywords as auction parameters.");
wherein the analysis results comprise a plurality of transaction data for purchases of different customers ([0017] "According to some implementations, an advertising system may be configured to report on various performance metrics for an advertiser's advertisements. Performance metrics may include, but are not limited to, how many times an advertiser's advertisement was provided to a user, a click through rate ("CTR"), a cost per click ("CPC"), a conversion rate ("CVR"), and a cost per action ("CPA"). In general, a conversion refers to a user performing a certain type of action associated with an advertisement. For example, a conversion may be the user clicking on the advertisement and making a purchase at the advertiser's website, downloading 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Grimes since Grimes already teaches tracking redemptions and other data associated with offers and tracking purchases and transactions and by adding receiving, by the testing laboratory device, cookie data of the client device associated with the customer, the cookie data comprising online activity of the customer; determining the client device received the marketing message based on the received cookie data;
determining, by the testing laboratory device, transaction data associated with an online purchase by the customer occurring in response to the marketing message, wherein: and the transaction data indicates (ii) indicates that the online purchase is within a pre-determined time period of the customer receiving the marketing message; the cookie data indicates online activity that is related to the online purchase and is within the pre-determined time period of the customer receiving the marketing message; wherein the analysis results comprise a plurality of transaction data for purchases of different customers, as taught by Bailey, in order to determine the bid amount or other financial cost for the advertiser to provide the advertisement to the client device (Bailey, [0047]).
Grimes and Bailey do not explicitly teach
determining, by the testing laboratory device, in response to the market analysis request whether there is sufficient customer data to provide a market analysis result to the merchant device;
determining in response to determining whether there is sufficient customer data, by the testing laboratory device, a target market segment associated with the customer data to conduct an experiment on.
However, Jain teaches
determining, by the testing laboratory device, in response to the market analysis request whether there is sufficient customer data to provide a market analysis result to the merchant device;
determining in response to determining whether there is sufficient customer data, by the testing laboratory device, a target market segment associated with the customer data to conduct an experiment on ([0148] "For example, if the merchant is planning to design a large campaign for coupons, the merchant may want to collect information about the behavior of customers for different coupon characteristics. The system decides using the objective-technique map to use a supervised learning technique such as a decision tree for analysis for customer information [customer data]. The system discovers that the information is insufficient for a certain class of customers [target market segment], say, high redemption customers. The merchant or the system may define a threshold on the number of redemptions in order for a customer to be classified as high coupon redeemer. The number of high redeemers may not be large or the variation in coupon redemption patterns may not be significant for a specific class of customers." The Examiner notes that “to conduct an experiment on” is intended use and given little patentable weight.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Grimes 

Regarding claim 23, Grimes teaches
the method of claim 21, wherein the marketing message comprises at least one of a percentage discount offer, monetary discount offer, or bundling discount offer to buy a product of the merchant (Fig. 1 shows in #109 "$10 off any purchase $25" which is a monetary discount offer).

Regarding claim 25 Grimes and Bailey teach all of the claimed features as discussed above.  Grimes and Bailey do not explicitly teach
the method of claim 21, wherein the analysis results further comprise customer preferences. 
However, Jain teaches
the method of claim 21, wherein the analysis results further comprise customer preferences ([0184] "Target participant selection may also be based on a preference of participants who are opinion leaders or customers who have large influence on other customers." See also [0040].). 


Regarding claim 29, Grimes teaches
the method of claim 21, wherein the marketing message comprises postal mail, a short messaging service (SMS) message, a text message, an email, or an in-app communication ([0072] "Generally, a financial institution portal is Internet-accessible via a financial institution webpage, and displays prior financial transactions associated with the consumer's account(s), as well as targeted marketing offers (TMOs) and subsequent redemptions of those offers. Information associated with financial institution portals (e.g., transactions, TM Os, etc.) is also generally accessible via consumer mobile devices (i.e., through wireless Internet connections, mobile banking applications, SMS alerts, etc.), email notifications, and other similar mechanisms.").

Regarding claim 32, Grimes teaches
the computer readable medium of claim 31, wherein the report is generated in real-time or substantially real-time ([0203] "Generally, the OMS provides informative displays (such as charts, graphs, tables, etc.) and other data indicating the performance (i.e., success) of the advertiser's campaign(s), both historically and in virtually real-time.").

Regarding claim 34, Grimes teaches
the computer readable medium of claim 31, wherein the market analysis request further comprises a particular marketing test previously requested ([0164] "After a TM C's completion (or during its operation), an advertiser may desire to view and analyze results of the campaign (e.g., number of consumers that have viewed offers associated with the TMC, number of offers redeemed, specific competitor locations of redeemed offers, etc.). Thus, in response to an advertiser query, the OMS requests campaign results data from each OPS (step 407). Upon receiving the request, embodiments of each OPS 207 will collect and transmit aggregated campaign results data 301 to the OMS 211 for advertiser review (step 409). In one embodiment, the campaign results data is displayed to advertisers via an OMS advertiser portal 900 in the form of statistics, graphs, charts, percentages, or other similar conventional reporting formats (discussed in greater detail below).").

Claims 22, 24, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (P. G. Pub. No. 2010/0106568), in view of Bailey (P. G. Pub. No. 2017/0323230), in view of Jain (P. G. Pub. No. 2003/0195793), in further view of Winters (P. G. Pub. No. 2011/0231224).

Regarding claim 22, Grimes, Bailey, and Jain that the transaction data is for an online purchase but not 
wherein determining the transaction data associated with the online purchase includes at least a determination that the online purchase was made within a specified time period for the product based on stock keeping unit (SKU) data.
However, Winters teaches
wherein determining the transaction data associated with the online purchase includes at least a determination that the online purchase was made within a specified time period for the product based on stock keeping unit (SKU) data ([0159] "For example, the merchant may provide the transaction handler (103) with purchase details at stock-keeping unit (SKU) level, which are then stored as part of the loyalty record (187). The loyalty benefit offerer (183) may use the purchase details to study the purchase behavior of the user (101); and the profile generator (121) may use the SKU level purchase details to enhance the transaction profiles (127)." See also [0183] that discusses a transaction within a certain time of the presentation of the offer.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Winters by adding wherein determining the transaction data associated with the online purchase includes at least a determination that the online purchase was made within a specified time period for the product based on stock keeping unit (SKU) data, as taught by Winters, in order to enhance the transaction profiles (Winters, [0159]).

Regarding claim 24, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach
the method of claim 21, wherein the determining of the analysis results comprises determining the different customers have similar financial data or demographic information.
However, Winters teaches
the method of claim 21, wherein the determining of the analysis results comprises determining the different customers have similar financial data or demographic information ([0186] "The SKU-level profile for the user (101) may include an identification of the goods and services historically purchased by the user (101). In addition, the SKU-level profile for the user (101) may identify goods and services that the user (101) may purchase in the future. The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101). Accordingly, the return on investment for advertisers and merchants can be greatly improved." See also [0197] and [0198].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Winters by adding wherein the determining of the analysis results comprises determining the different customers have similar financial data or demographic information, as taught by Winters, in order to greatly improve the return on investments for advertisers and merchants (Winters, [0186]).

Regarding claim 30, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach
the method of claim 29, wherein the customer has a partnership card account associated with a financial service provider and the first merchant.
However, Winters teaches
the method of claim 29, wherein the customer has a partnership card account associated with a financial service provider and the first merchant ([0254] "In one embodiment, the advertisement (205) has multiple links embedded in different portions of the advertisement. For example, the links may have one URL pointing to the website (203) of the merchant/advertiser of the advertisement (205) and another URL pointing to a web portal (143) for the management of offers, such as a web portal (143) of the transaction handler (103). The URL pointing to the website (203) of the merchant/advertiser allows the advertisement (205) to drive the web traffic to the website of the merchant/advertiser; and the URL pointing to the web portal (143) allows the user (101) to store the offer (e.g., incentive, discount, rebate, coupon, reward, etc.) provided in the advertisement (205) with a financial account (e.g., a credit card account, a debit card account, a bank card account, a prepaid card account, etc.), such as the consumer account (146). After the offer (186) is stored with the financial account, the offer (186) can be redeemed in an automated way when corresponding purchases are made via the financial account." Since the consumer account is associated with both a financial account and as well as to a merchant.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of 

Regarding claim 33, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach
the computer readable medium of claim 31, wherein the determining of the analysis results comprises determining the different customers have similar financial data or demographic information.
However, Winters teaches
wherein the determining of the analysis results comprises determining the different customers have similar financial data or demographic information ([0186] "The SKU-level profile for the user (101) may include an identification of the goods and services historically purchased by the user (101). In addition, the SKU-level profile for the user (101) may identify goods and services that the user (101) may purchase in the future. The identification may be based on historical purchases reflected in SKU-level profiles of other individuals or groups that are determined to be similar to the user (101). Accordingly, the return on investment for advertisers and merchants can be greatly improved." See also [0197] and [0198].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of .

Claims 26-28 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (P. G. Pub. No. 2010/0106568), in view of Bailey (P. G. Pub. No. 2017/0323230), in view of Jain (P. G. Pub. No. 2003/0195793), in further view of Kapczynski (U.S. Patent No. 9,654,541).

Regarding claims 26 and 36, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach 
wherein the cookie data was created using a supercookie.
However, Kapczynski teaches
wherein the cookie data was created using a supercookie (Column 2 lines 42-48, "A cookie data aggregation system, as discussed herein, comprises a computer system, such as a server, that implements methods of aggregating a user's web browsing data in a networked environment. The cookie data aggregation system can aggregate the cookies of the user, cookie data from various websites, personal data, and/or other data to create a "supercookie."")
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of 

Regarding claims 27 and 37, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach 
wherein the cookie data is sent from a second database separate from the testing laboratory device.
However, Kapczynski teaches
wherein the cookie data is sent from a second database separate from the testing laboratory device (Column 12 lines 24-26, "Alternatively, the supercookie 165 may be stored at the user device from which the cookies 430 were retrieved and/or at some other storage device."  Since the cookie can be stored at the user device and retrieved from the user device, the cookie data is sent from the database of the user device to the other storage device [testing laboratory device].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Kapczynski by adding wherein the cookie data is sent from a second database separate from the testing laboratory device, as taught by Kapczynski, in order to provide data from multiple places that 

Regarding claims 28 and 38, Grimes, teaches 
further comprising storing the transaction data or cookie data at the testing laboratory device ([0142] "After the OQP 115 been recorded within the financial institution database, all consumer-identifying information is removed from the OQP (i.e., it is de-identified), it is then transmitted to the OPS 207 for storage in an OPS database [storing transaction data at the testing laboratory] and potential matching with TMOs 113.").

Claims 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (P. G. Pub. No. 2010/0106568), in view of Bailey (P. G. Pub. No. 2017/0323230), in view of Jain (P. G. Pub. No. 2003/0195793), in further view of Heiser (P. G. Pub. No. 2014/0344066). 

Regarding claim 35, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach 
the computer readable medium of claim 31, the software instructions further comprising transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the transmitted cookie.
However, Heiser teaches
the computer readable medium of claim 31, the software instructions further comprising transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the transmitted cookie ([0075] "The other information about the consumer that is stored in the financial information secure database 218 includes the consumer information such as the identity of the consumer, the age and sex of the consumer and the home zip code of the consumer. This consumer information is associated with a unique consumer identification code [tracking number] (UCIC) that associates the consumer to the information while still maintaining the anonymity of the consumer. By anonymity is meant that the information communicated to the advertising delivery provider precludes the provider from knowing who the consumer really is so that the "cookie", which can be later presented to the consumer, is anonymous.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Heiser by adding transmitting, to the client device, a cookie that includes a tracking number allowing a financial service provider system to uniquely recognize the transmitted cookie, as taught by Heiser, in order to associate the consumer to the information while still maintaining anonymity (Heiser, [0075]).

Regarding claim 39, Grimes, Bailey, and Jain teach all of the claims features as discussed above.  Grimes, Bailey, and Jain do not explicitly teach 
the computer readable medium of claim 31, wherein the cookie data is sent from the client device to the testing laboratory device.
However, Heiser teaches
the computer readable medium of claim 31, wherein the cookie data is sent from the client device to the testing laboratory device ([0080] "With reference back to step 234, if an ADIC is associated with the received UCIC and the ADIC cookie is present on the device, then at 240 the advertisement delivery provider [testing laboratory device] checks to see if the ADIC cookie that is present on the device matches the UCIC that is associated with this ADIC." Since the advertisement delivery provider is able to check if the ADIC cookie matches the UCIC then it must have received the cookie data from the client device.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising systems of Grimes, Bailey, and Jain, with the advertising system of Heiser by adding wherein the cookie data is sent from the client device to the testing laboratory device, as taught by Heiser, in order to checks to see if the ADIC cookie that is present on the device matches the UCIC that is associated with this ADIC (Heiser, [0080]).

Regarding claim 40, Grimes teaches 
the computer readable medium of claim 31, wherein the marketing message comprises postal mail, a short messaging service (SMS) message, a text message, an e-mail, or an in-app communication ([0072] "Generally, a financial institution portal is Internet-accessible via a financial institution webpage, and displays .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.  The Examiner has added the prior art reference of Jain to teach the amended claim language.  
Relevant Prior Art
Even though the following reference was not used in the above rejections, it is nonetheless relevant prior art:  Han (2012/0109738) discusses testing on-line advertising when there is insufficient data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARIE P BRADY/Primary Examiner, Art Unit 3621